Citation Nr: 0015543	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  94-19 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to a compensable evaluation for service-
connected left fibula fracture.

2.  Entitlement to a compensable evaluation for service-
connected left ankle sprain.

3.  Entitlement to service connection for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


REMAND

The appellant served on active duty from January 1952 to 
November 1955 and from November 1990 to July 1991.  He served 
in the Southwest Asia Theatre of Operations from January 14, 
1991, to April 7, 1991.  The appellant also reports 
unverified inactive duty training on March 14, 1992.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1996 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for a lumbosacral strain.  

This case also comes before the Board on appeal from a June 
1993 rating decision of the Cleveland, Ohio, Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to a compensable evaluation for service-connected 
left fibula fracture and entitlement to a compensable 
evaluation for service-connected left ankle sprain.  The 
entire case is now under the jurisdiction of the San Juan, 
Puerto Rico, RO.

This case is not ready for appellate review.  In his February 
1994 substantive appeal of the issues of entitlement to a 
compensable evaluation for service-connected left fibula 
fracture and entitlement to a compensable evaluation for 
service-connected left ankle sprain, the appellant requested 
a personal hearing before a member of the Board.  In a July 
1994 letter, the RO requested that the appellant clarify 
whether he wanted a hearing before the Board in Washington, 
D.C., or before a traveling section of the Board at the RO.  
In August 1994 the appellant responded that he desired a 
hearing before the Board at the RO.  No hearing before the 
Board was scheduled.  In a May 2, 2000 letter to the 
appellant the Board requested that the appellant clarify 
whether he wished to attend a hearing before the Board.  The 
appellant responded that he desired a hearing before the 
Board at the RO.  Because the appellant has not been provided 
a hearing in accordance with his request, it is appropriate 
to remand this case for due process reasons.

Accordingly, this case is REMANDED for the following:

The RO should schedule the appellant for 
a hearing before a traveling member of 
the Board in accordance with applicable 
law.

Thereafter, the appellant's claim should be returned to the 
Board for further consideration as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

